DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.

Response to Amendment
Claims 1-2 and 6-12 are pending in the application.  New ground of rejection have been added as a result of the amendment to the claims submitted 8/27/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al. (US 2008/0063941) in view of Chang et al. (US 2011/0062378) and further in view of Phillips et al. (US 2010/0291439).
Regarding claim 1, Itaya et al. discloses in Figs 1-5, a positive electrode ([0033]) for a non-aqueous electrolyte secondary battery ([0033]) comprising: a first particle ([0012]) and a second particle ([0012]), wherein the first particle contains an electrochemically active positive electrode active material ([0012]), the positive electrode active material contains a lithium transition metal oxide ([0019]), the second particle contains an electrically inactive metal oxide ([0012]), and the electrochemically inactive phosphate adheres to a surface of the second particle ([0024]-[0027]).
Itaya et al. does not explicitly disclose the Ni content of the lithium transition metal oxide is 80% or more by mole of the total amount of metallic elements other than lithium contained in the lithium transition metal oxide.
Chang et al. discloses in Figs 1-8, a positive active material for a lithium secondary battery ([0001]) including lithium nickel oxide with greater than 40% nickel content therein.  This composition has advantages of not deteriorating electrical conductivity while maintaining high temperature stability, so as to efficiently provide high charge capacity (Abstract).
Chang et al. and Itaya et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the nickel of Itaya et al. at the content disclosed by Chang et al. to realize 

Itaya et al. also does not explicitly disclose the inactive metal oxide contains nickel.
Phillips et al. discloses in Fig 1-7, a battery (Abstract) including a positive electrode containing multiple active material particles, including nickel oxide ([0083]).  This configuration enhances cycle life and battery lifetime, enhancing overall battery performance ([0004]).
Phillips et al. and Itaya et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the NiO particles disclosed by Phillips et al. into the battery of Itaya et al. to enhance cycle characteristics therefore enhancing overall battery performance.
The reference does not explicitly disclose changing the nickel/metallic element content in the active material (80% or more by mole of Ni, or P content of 0.01 – 1%), the change in the nickel/metallic element content in the active material is not considered to confer patentability to the claims.  Phillips et al. (see [0004], [0045], [0083]) teaches that it was known in the art at the time of filing the invention that varying the amount of nickel oxide will vary the cycle life of said battery.  Therefore the cycle life of said battery is a variable that can be modified, among others, by varying the amount of nickel oxide.  For that reason, the amount of nickel oxide, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the amount of nickel oxide In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 2, modified Itaya et al. discloses all of the claim limitations as set forth above and also discloses the phosphate includes lithium phosphate ([0012]).

Regarding claim 9, modified Itaya et al. discloses all of the claim limitations as set forth above.  While Itaya et al. does not explicitly disclose the phosphorous content of the phosphate ranges from 0.01 – 1%, the phosphate content is not considered to confer patentability to the claims.  Itaya et al. (see [0018]) teaches that it was known in the art at the time of the invention that varying the phosphate content will vary the charge-discharge characteristics of the battery.  Therefore the charge-discharge characteristics is a variable that can be modified, among others, by varying the phosphate content of the active material.  For that reason, the phosphate content of the active material, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the phosphate content of the active material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 10, modified Itaya et al. discloses all of the claim limitations as set forth above and also discloses a non-aqueous electrolyte secondary battery ([0033]) comprising: the positive electrode as set forth above ([0033]), a negative electrode ([0033]), and a non-aqueous electrolyte ([0033]).

Regarding claim 12, modified Itaya et al. discloses all of the claim limitations as set forth above.  While modified Itaya et al. does not explicitly disclose the particle sizes of the respective active material particles, they are not considered to confer patentability to the claims.  Itaya et al. (see [0028]) teaches that it was known in the art at the time of filing the invention that varying active material particle sizes will vary the structure and performance of the positive electrode.  Therefore the structure and performance of the positive electrode are variables that can be modified, among others, by varying the active material particle sizes.  For that reason, the active material particle sizes, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the active material particle sizes cannot be considered critical.  Accordingly, one of ordinary .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al. (US 2008/0063941) in view of Chang et al. (US 2011/0062378) and Phillips et al. (US 2010/0291439) as applied to claim 1 above, and further in view of Ishiguchi (US 2016/0013473).
Regarding claim 12, modified Itaya et al. discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose the BET surface area and spericity of the second material, it is not considered to confer patentability to the claims.  Ishiguchi (see [0011]-[0012], [0182]) teaches that it was known in the art at the time of filing the invention that varying surface area and shape will vary the structural stability and performance of the battery.  Therefore the structural stability and performance of the battery is a variable that can be modified, among others, by varying the surface area and shape of said active material.  For that reason, the surface area and shape, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the surface area and shape cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 6-12 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725